Per Curiam.

The relator not having complied with the requirement of Rule VII B of the Courts of Appeals, relative to the time within which to file briefs, the action of the court in passing on the motion to dismiss rested solely within its sound discretion and is not reviewable except on the question of an abuse of discretion.
An examination of the record fails to disclose any unreasonable, arbitrary or unconscionable attitude on the part of the court in sustaining the motion.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Wbygandt, C. J., Zimmerman, Taft, Matthias, Doyle and O’Neill, JJ., concur.
Bell, J., not participating.
Doyle, J., of the Ninth Appellate District, sitting by designation in the place and stead of Herbert, J.